Name: Commission Regulation (EC) No 560/97 of 26 March 1997 on additional quantities of textile products to be made available to the Republic of Indonesia
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  trade policy;  leather and textile industries
 Date Published: nan

 27. 3 . 97 fENl Official Journal of the European Communities No L 85/33 COMMISSION REGULATION (EC) No 560/97 of 26 March 1997 on additional quantities of textile products to be made available to the Republic of Indonesia Whereas the quantities in question are minor when compared to the total level of imports into the European Community of the corresponding products and that therefore there would be no risk of market disruption if the goods were released into free circulation ; Whereas Article 8 of Regulation (EEC) No 3030/93 allows the Commission to open up additional opportunities for imports under particular circumstances; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 1 52/97 (2), and in particular Article 8 thereof, Whereas for certain categories of textile products Indo ­ nesia had issued 1996 export licences for amounts in excess of its 1996 quota levels and that Indonesia is willing to adopt the necessary measures to take into account this over-licensing in the management of its exports in 1997; Whereas, this has led to a situation where importers are unable to receive an import licence for goods which have already been paid for and shipped to the European Community and that the goods are consequently blocked in the ports of arrival ; Whereas overshipments of this type are an exceptional occurrence due to a breakdown in communication between Indonesia's central licensing office and its re ­ gional offices; Whereas Indonesia and the European Community are currently making efforts to establish a system of control which will greatly reduce the risk of this situation reoccurring in the future; HAS ADOPTED THIS REGULATION: Article 1 The following quantities shall be made available to allow the release into free circulation of products for which Indonesia has issued 1996 export licences:  Category 5: 862 208 pieces,  Category 35: 452,577 tonnes. Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1997. For the Commission Leon BRITTAN Vice-President (') OJ No L 275, 8 . 11 . 1993, p. 1 . 2 OJ No L 26, 29 . 1 . 1997, p. 8 .